Citation Nr: 1517291	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the Notice of Disagreement (NOD) filed concerning an August 2006 rating decision was timely.

2.  Whether a non-service-connected pension rate of $159.00 monthly, effective March 1, 2009, was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a timely NOD was received concerning the August 2006 rating decision.

2.  The calculation of the Veteran's countable income effective March 1, 2009, was correct; no objective evidence indicating otherwise has been received.


CONCLUSIONS OF LAW

1.  A timely NOD was not received by VA concerning the August 2006 rating decision.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.305 (2014).

2.  As the calculation of the Veteran's countable income and expenses effective March 1, 2009, was appropriate and correct, the criteria for an adjustment in the monthly award amount are not met.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I. Duties to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014),  are not applicable to a Veteran's claim of entitlement to increased non-service-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The issue of timeliness of an NOD is a question of statutory or regulatory interpretation; however, the issue in this case is a factual dispute regarding when the notice of disagreement was actually filed.  Even assuming that VA did not provide adequate notice on that issue, the record reflects that the Veteran and his representative actually understood what evidence needed to be presented.  Given the statements by the Veteran's representative regarding the filing of the notice of disagreement, the Board finds that actual knowledge of the information and evidence needed to substantiate the appeal is shown by the evidence of record.  Accordingly, any notice error was not prejudicial.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Timeliness of NOD

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201. 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

In an August 2006 rating decision, the RO terminated the Veteran's non-service-connected pension.  The RO indicated that effective June 1, 2004, the Veteran's income exceeded the maximum annual disability pension limit set by law; as such, his monthly entitlement was decreased to $0.00 as of June 1, 2004.  The Veteran was informed that he would be notified of the exact amount of overpayment later.

Correspondence sent to the Veteran in September 2006 informed him that he had received a benefit overpayment of $18,972.00.  The Veteran responded in September 2006 by requesting a waiver of the overpayment.  He additionally submitted a financial status report in September 2006.

In January 2007, the RO denied the Veteran's request for waiver of the overpayment.  In February 2007 and April 2007, the Veteran submitted financial status reports.  In May 2007, the RO again informed the Veteran that his request for waiver had been denied in January 2007, and he had one year to file a NOD with that decision.  Later in May 2007, the Veteran's accredited representative filed a NOD specifically regarding the waiver of overpayment.  In a February 2009 decision, waiver of the overpayment was granted.

Later in February 2009, the Veteran submitted a pension eligibility report, and in an April 2010 RO decision, entitlement to non-service-connected pension benefits was restored, effective March 1, 2010.  The Veteran submitted an additional pension eligibility report in January 2011.

In September 2011, the Veteran mailed the RO a copy of the prior April 2006 RO decision which terminated his non-service-connected pension benefits.  He expressed his desire to appeal the August 2006 decision.  The RO determined that the Veteran's NOD concerning the August 2006 RO decision was not timely, and the current appeal ensued.

The Veteran's representative has argued that if a claimant is not properly notified of a RO decision and how it may be appealed, then the time to appeal that decision is tolled.  Lamb v. Peake, 22 Vet.App. 227 (2008).  However, the Veteran clearly received notice of the specific August 2006 termination of pension benefits, as he enclosed a copy of the August 2006 decision with the NOD he submitted in September 2011.  The Veteran has not argued, and the evidence does not reflect, that he did not receive notice of the August 2006 decision in a timely manner.  The presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no clear evidence to rebut the presumption of regularity; as such, it is presumed that the Veteran received timely notice of the August 2006 decision.  Additionally, the evidence shows that the Veteran was familiar with the need to submit an NOD to initiate the appeals process, as in May 2007, he and his accredited representative submitted a NOD regarding the issue of denial of waiver.1  As the Veteran received notice of the August 2006 decision, demonstrated actual knowledge of how to initiate the appeals process, and filed numerous other requests for waiver of overpayment, as well as financial status reports, Lamb does not apply.  

The Veteran's accredited representative has additionally argued that the time limit for filing an NOD should be equitably tolled due to the Veteran's schizophrenia.  However, current jurisprudence indicates that the time period for filing a notice of disagreement is also not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the United States Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007). 

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2014).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3) ), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and substantive appeal requirements).  The Court specifically noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) ("Indeed, as an appellate tribunal reviewing the Secretary's decision on a claim for benefits under section 511, and absent the grant of original jurisdiction, the Board has no authority to adjudicate such a claim in the first instance" citing 38 U.S.C. § 7104(a); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral)  For these reasons, the Board finds that the filing of a NOD is jurisdictional, thus not subject to the equitable tolling doctrine.

In sum, the Veteran's non-service-connected pension benefits were terminated by means of an August 2006 RO decision and letter.  The evidence shows that the Veteran had actual knowledge regarding initiation of the appeals process.  Although he submitted a timely NOD regarding the waiver of overpayment, he did not submit a NOD regarding the termination of pension until September 2011-over five years after the August 2006 decision which terminated his pension was promulgated.  As the Veteran's NOD concerning the August 2006 decision was not submitted within one year after the August 2006 decision, the NOD concerning the August 2006 decision was not timely received.  The preponderance of the evidence is against a finding that the NOD was timely received and the appeal is dismissed.


III.  Rate of Pension

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the Veteran's countable annual income.  "Annual income" includes the Veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the Veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

It is noted that concerning the issue of rate of pension, the relevant facts in this case are not in dispute.  

In an Improved Pension Eligibility Verification Report (EVR) received by the RO in February 2009, the Veteran reported that he was not married and had no dependent children.  He was not a patient in a nursing home, and he had not been employed at any time during the prior 12 months.  He said he received Social Security benefits of $825.00 a month and had no other income.  He indicated that he had a Credit Union account and a life insurance policy; although he gave account numbers, he did not include the value of the two assets.  No medical expenses were reported.  He additionally submitted a bank statement which reflects that he earned $22.64 in interest.

In the April 2010 decision on appeal, the RO awarded non-service-connected pension, effective March 1, 2009, at a rate of $159.00 monthly.  The Veteran has disagreed with the awarded pension rate.

Using the numbers provided by the Veteran, he received income of $825.00 a month from Social Security, or $9,900.00 annually.  He received annual interest income of $22.64.  No non-reimbursed medical expenses were reported.  Thus, his annual countable income for pension purposes was $9,922.64.  

Effective December 1, 2008, the Maximum Annual Pension rate (MAPR) was $11,830.00.  See http://www.benefits.va.gov/PENSION/rates_veteran_pen08.asp.  The rate of annual payable pension is the Maximum Annual Pension rate minus countable income.  Here, $11,830.00 (the MAPR) minus $9,922.64 (the Veteran's countable income) yields a total annual pension rate of $1,907.36.  The annual pension rate is then divided by 12 in order to determine the monthly benefit.  $1,907.36 (the annual pension rate) divided by 12 (the number of months in a year) yields a total monthly benefit of $159.00.

As the Veteran's non-service-connected pension rate of $159.00 monthly, effective March 1, 2009, was calculated correctly, the Veteran's claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)(where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement). 


ORDER

As the Notice of Disagreement (NOD) filed concerning an August 2006 rating decision was not timely, the appeal is dismissed.

As the non-service-connected pension rate of $159.00 monthly, effective March 1, 2009, was calculated correctly, the appeal is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


